Case: 13-40401          Document: 00512473648            Page: 1   Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                          No. 13-40401
                                       Conference Calendar
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                               December 17, 2013
UNITED STATES OF AMERICA,
                                                                                 Lyle W. Cayce
                                                                                      Clerk
                                                          Plaintiff-Appellee

v.

MARTIN GUERRA-CALZADO, also known as Martin Guerra-Caldzado, also
known as Martin Guerra Calsada,

                                                          Defendant-Appellant

-------------------------------------------------------

Cons. w/ No. 13-40402

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee

v.

MARTIN GUERRA-CALZADA, also known as Martin Guerra-Calsada, also
known as Martin Guerra-Calzado, also known as Martin Guerra-Calzada, also
known as Martin Guerra Calzado,

                                                          Defendant-Appellant


                     Appeals from the United States District Court
                          for the Southern District of Texas
                               USDC No. 5:06-CR-1557-1
                               USDC No. 5:12-CR-1057-1
     Case: 13-40401      Document: 00512473648         Page: 2    Date Filed: 12/17/2013


                                     No. 13-40401
                                   c/w No. 13-40402


Before DAVIS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Martin Guerra-
Calzado has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Guerra-Calzado has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeals present no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2